Title: To Benjamin Franklin from Francis Dana, 31 October 1781
From: Dana, Francis M.
To: Franklin, Benjamin


Sir
St: Petersbourg Octr: 20/31. 1781.
Since my arrival here which was on the 27th. of Augt: N.S. I have taken up one thousand Roubles upon Mr: Grand’s letter of Credit upon Messrs: Strahlborn & Wolff, at different times, and yesterday drew a bill upon you for the same, value in Sterlg: £197. 18. 4 if I have not miscast it. This is the course in which Mr: Grand has proposed this business shou’d be conducted by his letter of the 11th. of last May to those gentlemen, to which I have no objection. There is one proposition however in that letter to which I cannot consent, that is “de chaque payement que vous lui ferez, & du quel vous deduirez exactement tous vos fraix &,c.” In consequence of this I have in fact received but 987 1/10 Roubles instead of 1000. for which my bill is drawn upon you; the postage, brokerage &c, amounting to 129/10 Roubles. I have accordingly credited the United States only for the sum received: persuaded that this is agreable to the intention of Congress, who never cou’d mean to have any deduction made from the salaries they have granted to their Ministers. I must request you to speak to Mr: Grand to order the matter of expences otherwise that I may receive the salary entire.
I know of nothing worth communicating to your Exy: from this quarter at present, if any thing shou’d turn up here which may in any way concern us, I shall not fail to do my self the honour of informing you of it immediately. I shall hope to be favoured with any intelligence you may receive from America, especially what may relate to our military operations, and also to our affairs in Spain. You will doubtless hear frequently from Mr: Jay. His success is to be expected first— I have not yet taken any step in my publick character, and I shall wait awhile longer before I do. It is not amiss perhaps that I came on without making the proposed Communication on the way. If it had met my fullest approbation when at Paris, there were reasons unknown to those who advised that measure, which wou’d have prevented my doing it.
I have the honor to be with the greatest Respect and Esteem, your Excellency’s most obedient and most humble Servant

 His Excellency B. Franklin Esqr: Minister Plenipotentiary &c.Dr: Franklin

